Citation Nr: 1421654	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-47 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for paranoid schizophrenia.  

2.  Entitlement to service connection for an acquired psychiatric disorder other than paranoid schizophrenia, to include posttraumatic stress disorder (PTSD), psychosis, and schizoaffective disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to September 1978.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  

The RO denied the claim of service connection for paranoid schizophrenia in October 1992, the Veteran submitted a claim to reopen this issue in January 2009, and the RO denied reopening the claim in a March 2010 rating decision.  Also, the RO has denied the claim of service connection for PTSD.  Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran is not expected to have the requisite medical knowledge to identify the specific medical cause or diagnosis of a claimed disability, and the Board should read a claim as including any disabilities that are reasonably encompassed by the record.  Here, paranoid schizophrenia and PTSD are both psychiatric disorders.  The Veteran does not have medical expertise.   Further, the Veteran's reports do not suggest that he intended to seek benefits for two separate and distinct psychiatric disabilities.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Therefore, though the Veteran has not submitted a notice of disagreement as to the March 2010 rating decision, the Board reads the Veteran's claim for entitlement to service connection for PTSD as encompassing any acquired psychiatric disorder.  Accordingly, the Board has jurisdiction over the claim to reopen for service connection for paranoid schizophrenia.  See Clemons, 23 Vet. App. at 5.  Further, the Board has broadened the claim for entitlement to service connection for PTSD based on the medical evidence of record and the Veteran's lay statements, pursuant to Clemons.

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Regarding whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for paranoid schizophrenia, in an October 1992 rating decision, the RO denied a claim for service connection for paranoid schizophrenia based on the determination that the Veteran's paranoid schizophrenia was not related to service.  Under the duty to assist, the Veteran should be provided notice regarding how to substantiate his claim to reopen.  Kent v. Nicholson, 20 Vet. App. 1 (2006) (VA must provide definition of new and material evidence; describe the evidence required to establish a claim of service connection; and inform the Veteran of the basis for the prior denial).  

Regarding entitlement to service connection for an acquired psychiatric disorder other than paranoid schizophrenia, the Veteran has been diagnosed with PTSD, psychosis, and schizoaffective disorder.  See e.g., August 2003, May 2008, and September 2009 VA treatment records.  The Veteran contends that he has a psychiatric disability that is related to service.  First, the Veteran reports that after he went AWOL, he was sent to naval prison where he was sexually assaulted by two to three men, in three separate incidents.  See October 2006 and July 2007 Veteran statements; April 2007 VA treatment record.  He states that he did not report it and he has told almost no one about it through the years.  See April 2007 VA treatment record.  Second, the Veteran states that while serving on the USS McCloy as a boatswain's mate, he worked as a deck hand and drove a small motor whaleboat.  See October 2009 DRO hearing.  He reports that the ship was in the Mediterranean and they got a call to go out because a plane had crashed.  He was required to drive the small motor whaleboat with two other boatswain's mates and recover bodies.  Third, the Veteran states that he observed burials at sea.  He reports that the caskets were on the ship and they had a burial at sea.  See id.; June 2009 Veteran statement.  

These facts are pertinent to the claim for service connection for an acquired psychiatric disorder and raise additional questions.  First, the nature of the Veteran's psychiatric disorder is unclear.  The Veteran has been diagnosed with PTSD, but there is no indication that the diagnoses of PTSD conformed to the DSM-IV criteria as is required under 38 C.F.R. § 4.125.  See e.g., February 2008 VA treatment record.  The Veteran also has diagnoses of psychosis and schizoaffective disorder.  See e.g., May 2008, and September 2009 VA treatment records.  

Second, with respect to the claimed in-service stressors, because the Veteran's lay statements are not enough to establish the occurrence of the in-service sexual assault, credible corroborating evidence is needed.  38 C.F.R. § 3.304(f)(5).  The Veteran contends that the sexual assault occurred while he was in naval prison during service.  There is no affirmative evidence in the service treatment records or the service personnel records to show that the sexual assaults occurred.  However, the Veteran has stated that he did not report the incident due to threats from his assailants and shame.  See April 2007 VA treatment record.  Because the Veteran has been consistent in his reports of the sexual assaults while in naval prison, the Board finds the Veteran's account of the sexual assault to be sufficiently plausible to warrant further development.  In claims for PTSD based on personal assault, an after-the fact medical nexus opinion can serve as the credible supporting evidence of the reported stressor.  Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2012); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006).  Indeed, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See 38 C.F.R. § 3.304(f)(5).  

Third, in part because the occurrence of the alleged in-service sexual assault is not corroborated, it is unclear based on the medical evidence whether the Veteran's PTSD is related to the reported in-service stressors.  See 38 C.F.R. § 3.304(f).  It is also unclear whether the Veteran's psychosis and schizoaffective disorder manifested in or is related to service.  See 38 C.F.R. § 3.303.  

For these reasons, the nature and etiology of the Veteran's psychiatric disorder remain unclear.  Therefore, a VA psychiatric examination is warranted to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include an opinion regarding paranoid schizophrenia if, but only if, it is determined that new and material evidence sufficient to reopen the claim for service connection for paranoid schizophrenia has been received.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   Further, the February 2014 Representative brief indicates that the Veteran has received Social Security disability benefits for his psychiatric disability since 1990.  Therefore, Social Security Administration records should be obtained.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Provide to the Veteran appropriate notice regarding how to substantiate the claim to reopen the claim for service connection for paranoid schizophrenia, to include notice that the claim was previously denied based on the determination that the Veteran's paranoid schizophrenia was not related to service, and notice that competent evidence showing that the paranoid schizophrenia is related to service would constitute new and material evidence needed to reopen claim. 

2. Contact the Veteran and request that he provide information regarding any outstanding pertinent treatment records.  Ask the Veteran to authorize the release of any identified outstanding non-VA medical records.

3. Request complete copies of the Veteran's in-service prison records, to include prison medical records, in 1978 from Great Lake, Illinois Correctional Facility and North Fort, Virginia Correctional Facility.

4. Request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

5. Obtain VA treatment records from February 2013 to present.  

Associate any records obtained with the paper claims file or on VBMS.

6. If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

7. Afterwards, schedule the Veteran for a VA psychiatric examination.  Make the claims file available to the examiner for review of the case.  The examiner should note that this case review took place.  

(a) If, and only if, the AOJ determines that new and material evidence has been received to reopen the claim for service connection for paranoid schizophrenia, please ask the examiner to provide an opinion on whether it is at least as likely as not (probability of 50 percent) that the Veteran's paranoid schizophrenia began in or is related to service.  

(b) Regarding an acquired psychiatric disorder other than paranoid schizophrenia, please ask the examiner to provide an opinion on the following:

1) the nature and diagnosis(es) of the Veteran's psychiatric disorder other than paranoid schizophrenia.  The examiner is asked to specifically address whether the Veteran has (a) PTSD, (b) psychosis, and/or (c) schizoaffective disorder.  See e.g., May 2008, and September 2009 VA treatment records.  

2) if the Veteran has a diagnosis of PTSD, whether it is at least as likely as not (probability of 50 percent) that the Veteran's alleged in-service stressors (e.g., multiple sexual assaults; burial at sea; recovering bodies from a plane crash) actually occurred. 

If, and only if, the examiner determines that an alleged in-service stressor actually occurred, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's PTSD is etiologically related to an in-service stressor.

3) regarding any diagnosed acquired psychiatric disorder other than PTSD and paranoid schizophrenia, whether it is at least as likely as not (probability of 50 percent) that any such psychiatric disorder is etiologically related to service.

The examiner's attention is invited to the Veteran's contention that he began hearing voices in his head in service.  See e.g., October 2009 DRO hearing transcript.  

The examiner should provide a complete rationale for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

8. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claim to reopen and the claim for service connection on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

